Citation Nr: 0006522	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  98-13 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to basic eligibility for Dependents' 
Educational Assistance under 38 U.S.C., Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel

INTRODUCTION

The veteran died in May 1994 and had served on active duty 
from May 1953 to May 1955.  The appellant is the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for the 
cause of the veteran's death and entitlement to basic 
eligibility for Dependents' Educational Assistance under 38 
U.S.C., Chapter 35.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained.

2.  The veteran died in May 1994 as a consequence of 
bronchogenic carcinoma of the right lung.  Coronary artery 
disease was listed as a contributing cause of death but not 
resulting in the underlying cause of death.

3.  The veteran was exposed to ionizing radiation during his 
participation in Operation TEAPOT in 1955.

4.  His total committed dose equivalent to the lung or to any 
organ was less than 0.1 rem gamma.

6.  The VA Chief Public Health and Environmental Hazards 
Officer opined in May and September 1998 that it was unlikely 
that the veteran's lung cancer was caused by exposure to 
ionizing radiation in service.

7.  Bronchogenic carcinoma of the right lung and coronary 
artery disease were first shown many years after service and 
were not caused by the veteran's exposure to ionizing 
radiation in service.

8.  The appellant did not file a claim for entitlement to 
dependents' educational assistance benefits under 38 U.S.C. 
Chapter 35.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause, or 
contribute substantially or materially, to the veteran's 
death.  38 U.S.C.A. §§ 1310, 5107, (West 1991); 38 C.F.R. §§ 
3.102, 3.307, 3.309, 3.311, 3.312 (1999).

2.  A claim not having been submitted, the Board does not 
have jurisdiction to adjudicate the appellant's basic 
eligibility for dependent's educational assistance under 38 
U.S.C. Chapter 35.  38 U.S.C.A. § 7104 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records are not contained in the claims file 
as it appears that they were possibly destroyed during a 1973 
fire at the National Personnel Records Center.  
Notwithstanding, it is the contention of the appellant that 
the veteran's in-service exposure to ionizing radiation in 
1955 at Operation TEAPOT caused his fatal lung cancer and 
demise in 1994. 

The veteran died in May 1994.  The immediate cause of his 
death, as noted on his Death Certificate, was bronchogenic 
carcinoma of the right lung.  Coronary artery disease was 
identified as a contributing cause of death, but unrelated to 
the carcinoma.  The interval between the onset of carcinoma 
and death was 3 years. During his lifetime, the veteran was 
not service-connected for any disability.

Post-service VA and private medical records (submitted by the 
Medical Center Beaver, Pennsylvania and East Liverpool City 
Hospital, East Liverpool, Ohio), dating from 1992 to 1994, 
are of record.  According to the medical history, the veteran 
developed carcinoma of the right lung in 1991 with metastasis 
to the brain.  These reports also reflect that the veteran 
smoked a pack of cigarettes a day.  These records do not link 
the veteran's development of lung cancer to either his 
participation in a radiation risk activity, or to his 
military service.

Letters and research provided by the Defense Special Weapons 
Agency (DSWA) (formerly the Defense Nuclear Agency) in May 
1996 and April 1997 confirm that the veteran participated in 
Operation TEAPOT in 1955.  Departmental histories of 
Operation TEAPOT indicate that it was a series of 14 
atmospheric nuclear tests and one non-nuclear detonation 
conducted at the Nevada Test Site (NTS) from February 18 to 
May 15 1955.  Shot yields ranged from 1 to 43 kilotons (TURK 
on March 7th)).  Most (10) of the detonations were on towers 
300 to 500 feet tall, three were airdrops with heights of 
burst ranging from 737 to 32,582 feet, and one was detonated 
in a shaft 67 feet below the earth's surface.  Most of the 
military participants took part in Exercise Desert Rock VI, 
which included observer programs, troop tests/ maneuvers, and 
technical projects.  The remaining military participants 
assisted in scientific experiments or support activities.  
The observer programs generally involved instruction nuclear 
weapon effects, observation of a detonation from a prescribed 
area, and a subsequent tour of an array of military equipment 
exposed to the detonation.  Eight of the TEAPOT tests 
included Desert Rock observer programs. Troop maneuvers were 
conducted in conjunction with two tests (BEE and APPLE II), 
and Desert Rock technical projects were conducted in 
association with ten of the events.  While these troops were 
in the area, they were stationed at Camp Desert Rock (CDR), a 
facility consisting of temporary structures, tents, and 
trailers located just south of the NTS.

The veteran was a member of a group of 4 officers and 96 
enlisted men of the 762nd Quartermaster Company who traveled 
from the Sharpe General Depot, California, to CDR, arriving 
on November 11, 1954.  On January 28, 1955, the veteran was 
assigned to the 53rd Quartermaster Company (53rd QM Co) for 
the remainder of his stay at CDR.  He was then detached on 
May 1, 1955 and discharged on May 19th.  The 53rd QM Co 
provided Quartermaster support to both CDR and to the 
exercise troops, as well as field clothing to the observer.  
Most, if not all, of the members of the unit participated in 
troop orientation and indoctrination exercises as CDR 
observers at one of the tests.  Entries in morning reports 
showed that members of the unit participated in three of the 
tests  (Shot TESLA, TURK and APPLE I).  It is not known which 
of the three tests the veteran participated in as an 
observer.  There was no exposure of CDR observers to initial 
radiation at Shot TURK.  The resultant weighted average 
neutron dose to the veteran was 0.302 rem. Residual gamma 
radiation doses to CDR observers were 1.1 rem at Shot TESLA, 
1.3 rem at TURK, and 0.092 at APPLE I.  CDR received a trace 
of fallout from Shot POST on April 9, 1955, and that exposure 
of the fallout from April 9th to May 1, 1955 (when the 
veteran departed) resulted in a calculated dose of 
approximately 0.02 rem.  In summary, the veteran was exposed 
to a total neutron plus gamma radiation dose of 1.0 (upper 
bound 3.2).  The veteran's total committed dose equivalent to 
the lung or to any organ was less than 0.1 rem.  

In a written argument, submitted in July 1996, the appellant 
indicated that the veteran's bronchogenic carcinoma of the 
right lung was caused by exposure to ionizing radiation 
during his service in Nevada from 1953 to 1955.  She reported 
that after service (1955 to 1987), the veteran  had worked 
inside at a steel mill, and that he had smoked for most of 
his adult life.  The appellant indicated that there was no 
family history of cancer/leukemia in the veteran's immediate 
family.  

In letters, dated in May and August 1998, the VA Director of 
Compensation and Pension Service forwarded the DSWA dosimetry 
data to the Under Secretary for Health for an opinion as to 
"whether it is likely, unlikely, or approximately as likely 
as not that the veteran's lung cancer resulted from exposure 
to ionizing radiation in service."

In response to the RO's request, the Chief Public Health and 
Environmental Hazards Officer indicated in reports, dated in 
May and September 1998, that the veteran was exposed to 
external gamma and neutron rems of 1.0 with an upper bound of 
3.2 rem, and an internal total committed dose equivalent to 
the lung or any other organ of less than 0.1 rem.  It was 
calculated that exposure to 30.16 (5.3 rads as noted in the 
September 1998 report) rads or less at age 22 in a known, 
regular smoker provided a 99% credibility that there was no 
reasonable possibility that it was least as likely as not 
that the veteran's lung cancer was related to exposure to 
ionizing radiation. CIRRPC Science Panel Report Number 6, 
1988, page 29, was cited as the basis of the opinion.  It was 
noted that, according to Information in Health Effects of 
Exposure to Low Levels of Ionizing Radiation (BEIR V), 1990, 
pages 267 to 278, the above cited estimate would be modified 
somewhat but would not lower the calculated exposure to a 
much lower level, and would not invalidate the carcinogenic 
effects of smoking.  In summary, it was stated that it was 
unlikely that the veteran's lung cancer could be attributed 
to exposure to radiation in service.


II.  Analysis

A.  Cause of death

As a preliminary matter, the Board finds that the appellant's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. § 
5107(a). That is, she has presented a claim which is 
plausible.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990). Furthermore, the evidence is sufficient to decide the 
case.  The Board accordingly finds the duty to assist her, 
mandated by 38 U.S.C.A. § 5107, has been satisfied.

In order to establish service connection for cause of death, 
the evidence of record must show that a disability incurred 
or aggravated by service either caused or contributed 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection based upon exposure to radiation can be 
awarded on three different legal bases.  First, there are 15 
types of cancer which are presumptively service connected 
under 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Even 
though the veteran was a participant in a radiation risk 
activity, lung cancer is not a disease entitled to 
presumptive service connection.  Thus, the veteran's lung 
cancer is deemed not to be a disease specific to radiation 
exposure under 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).

Although lung cancer is a radiogenic disease under 38 C.F.R. 
§ 3.311(b)(2), the VA Chief of Public Health and 
Environmental Hazards Officer has concluded in two reports, 
based upon a review of DSWA estimated dosage exposure to 
ionizing radiation in service and the veteran's post-service 
history of smoking, that it was unlikely that his fatal lung 
cancer can be attributed to exposure to ionizing radiation in 
service.  As the Under Secretary for Benefits has determined 
that there was no reasonable possibility that the veteran's 
carcinoma of the right lung resulted from inservice radiation 
exposure, a discussion of all of the factors listed in 
38 C.F.R. § 3.311(e) is not required.  See Hilkert v. West. 
12 Vet. App. 134 (1999) (en banc).  Overall, there is no 
medical evidence of record which shows a causal connection 
between the veteran's fatal lung cancer, or any other 
disability, and his in-service exposure to ionizing 
radiation.  Based upon the foregoing, the Board finds, by a 
preponderance of the evidence, that neither the veteran's 
lung cancer, or heart disease, was caused by his exposure to 
ionizing radiation and, accordingly, the claim under 38 
C.F.R. § 3.311 must be denied.

Nonetheless, as stated above, the appellant is entitled to 
service connection for the cause of the veteran's death if 
she can establish that a disability incurred or aggravated by 
service, as defined by the general laws and regulations 
governing VA compensation entitlement, either caused or 
contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  See 
also Combee v. Brown, 34 F 3d. 1039 (Fed.Cir. 1994); 38 
U.S.C.A. §§ 1110, 1112.

Certain diseases, including lung cancer and heart disease, 
have been designated as chronic and, absent affirmative 
evidence to the contrary, will be presumed service connected 
when manifested to a degree of 10 percent within one year of 
the veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.  In this case, 
there is no evidence that either lung cancer or heart disease 
which contributed to death was present until many years after 
the veteran was separated from the service.  Because there is 
no probative evidence linking either of these disorders to 
service, either on a direct or a presumptive basis, the 
weight of the evidence preponderates against the claim.  
Hence, the benefit sought on appeal is denied.

In reaching this decision the Board considered the 
appellant's own sincerely held belief that the veteran's 
exposure to ionizing radiation was the cause of his death, 
and that too much weight is being given to the opinion of the 
VA Chief of Public Health and Environmental Standards and to 
the fact that the veteran smoked for decades prior to his 
death.  Significantly, however, the appellant is not shown to 
be trained in either the field of medicine or nuclear science 
, and as such, she is not competent to offer an opinion as to 
the etiology of her husband's fatal lung cancer.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

B.  Eligibility for Dependents' Educational Assistance 
Benefits

While the appellant did not file a claim for eligibility for 
Dependents' Educational Assistance Benefits pursuant to 
38 U.S.C., § Chapter 35, the RO "denied" the claim for such 
benefit in a June 1998 rating decision.  The appellant was 
informed of that decision that same month, but did not 
address this "issue" in either her Notice of Disagreement 
or on her Substantive Appeal.  In fact, in a written 
argument, dated in February 2000, the appellant's 
representative indicated that a claim for Dependents' 
Educational Assistance Benefits had not been filed.  In the 
absence of a claim, a Notice of Disagreement, or a 
Substantive Appeal, the Board does not have jurisdiction over 
this issue.  See 38 U.S.C.A. § 7104 (West 1991).


ORDER

Service connection for the cause of the veteran's death is 
denied.


The claim of entitlement to basic eligibility for Dependents' 
Educational Assistance under 38 U.S.C., Chapter 35 is 
dismissed for lack of jurisdiction.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

